Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, rotatable cover of claims 13-14 in combination with the features recited in claim 1; the rotatable walls of claim 15 for use in combination with what is recited in claim 1; the front and rear rotatable walls in combination with the embodiment of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is unclear as the claim recites a rotatable cover positioned at the open surface and rotatably coupled to the bottom surface of the housing which is unclear as to how the cover rotates 
Claim 15 is unclear as to how the rotatable walls interact with the guide units also provided on the luggage housing front and rear surfaces. No further explanation is given in the claim language or provided in the specification. Moreover, claim 16 recites specifically front and rear rotatable walls which overlaps. It is unclear how the front and rear rotational walls are provided without interference from the guide units of claim 1. It is unclear how the features of the different embodiments would interact or if the embodiment of claims 15-17 (FIGS. 10-11) is meant to be used in conjunction with the embodiment provided for claim 1 (FIGS. 1-6).

Allowable Subject Matter
Claims 1, 3-12, and 18-19 are allowed. 
Claims 13-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/17/21 have been fully considered but they are not persuasive.

Drawings
Applicant argues the rotatable cover is shown in FIGS.8-9 and that there is no requirement that the cover of the embodiment of claims 13-14 (second embodiment of FIGS.8-9) be shown in combination with the features of the first embodiment of claim 1. The examiner respectfully disagrees. As noted, it is unclear how the two embodiment function together and applicant is reminded that the drawings must shown every feature of the invention specified in the claims.  The claims specify the 

Applicant argues the rotatable walls of claims 15-17 is shown in FIGS.10-11 and that there is no requirement that the rotatable walls of the third embodiment be shown in combination with the features of the first embodiment of claim 1. The examiner respectfully disagrees. As noted, it is unclear how the two embodiment function together and applicant is reminded that the drawings must shown every feature of the invention specified in the claims.  The claims specify the limitations of the first embodiment in combination/conjunction with those of the third embodiment. There is no corresponding feature showing both and thought a PHOSITA can postulate many, many different scenarios where the two could function together, none are described, shown, or anticipated in the disclosure as originally filed. Examiner cautions applicant against adding new matter into the disclosure. It is unclear in what specific scenario applicant intended the components could function together as applicant did not describe or show any such scenario. 

Rejections under 35 USC 112
Applicant argues the rotatable cover of claim 13 may thus be short enough so that the top of the rotatable cover, when in a position to shield a portion of the open surface, may be 

Alternatively, applicant goes on to state that the guide units of claim 1 may be located at a position in the back of the luggage housing so as to not interfere with the operation of the rotatable cover of claim 13. Here again, none of this information was provided in the original disclosure to allow a PHOSITA to understand how applicant intended the embodiments to work together and if added would constitute new matter. 
11
For claims 15-17, applicant argues that the rotatable walls of claim 15 “may not cover the entire open surface” when rotated toward the open surface and directs examiner’s attention to [0061]. Examiner can find no disclosure of this sentiment in paragraph [0061]. The paragraph simply states that the walls are rotatable but does not set forth the size or shape of the cover. Applicant then states that the tops of the rotatable walls of claim 1 may be located below the guide units of claim 1 allowing the rotatable walls to rotate toward the open surface and cover a portion of the open surface without interference with the guide units. This is not provided in the original disclosure and, if added, would constitute new matter. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3612